Case 1:21-cv-01386-STV Document 2 Filed 05/24/21 USDC Colorado Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. _

 

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
an Illinois corporation, a/s/o Holly Christiansen,

Plaintiff,
V.
UNITED STATES OF AMERICA,

Defendant

 

COMPLAINT

 

COMES NOW Plaintiff, State Farm Mutual Automobile Insurance Company (“State
Farm”), by and through its attorneys, Beck, Payne, Frank & Piper, P.C., and for its Complaint
against Defendant The United States of America (“United States’) states & alleges:

I. General Allegations

 

1. This action arises under a federal Statute, 28 U.S.C. § 1346(b)(1).

2. Plaintiff State Farm is an Illinois corporation and provides automobile insurance to
Colorado drivers.

3. Holly Christiansen is a Colorado resident and owner of a vehicle insured by State Farm on
May 23, 2018.

4, On or about May 23, 2018, at or near the intersection of Champa St. and Spear Blvd. in
Denver County, State of Colorado, a vehicle owned and operated by Defendant through its
agency, the U.S. Marshalls Service (“US Marshalls”) drove negligently and damaged a
vehicle owned and operated by Ms. Christiansen and insured by State Farm.

5. Johnathan Walker is a US Marshalls employee, and on May 23, 2018, operated the US
Marshalls vehicle that hit Ms. Christiansen’s vehicle.

6. At the time of the accident on May 23. 2018, Johnathan Walker was acting within the scope
of his employment with the US Marshalls.

7, Asaresult, the vehicle insured by State Farm sustained $6,049.28 worth of damage.
Case 1:21-cv-01386-STV Document 2 Filed 05/24/21 USDC Colorado Page 2 of 2

8,

9.

10.

11.

To repair the damage, State Farm paid $5,549.28, and its policy holder, Ms. Christiansen
paid a $500.00 deductible.

Plaintiff filed a timely administrative claim (“‘Notice of Claim”) as required by 28 U.S.C.
§ 2675.

Plaintiff sent a Notice of Claim on August 13, 2019, and Defendant responded via a letter
dated August 23, 2019, confirming receipt of the claim.

Over six months have passed since Plaintiff filed its Notice of Claim, and Defendant has
not made a final disposition. Plaintiff considers the claim denied pursuant to 28 U.S.C. §
2675(a).

II. Claim for Relief — Necligence

12.

13,

14.

15.

16.

Plaintiff incorporates paragraphs 1-11 above.

At all times relevant herein, Defendant and Mr. Walker owed a duty of care to State Farm
and its insured.

Mr. Walker breached his duty when he drove negligently, as required by law, which led to
the accident detailed above in paragraph 4.

Defendant United States is liable in this accident under the doctrine of respondeat superior
because, at the time of the accident, Mr. Walker was employed by the Defendant and was

acting within the scope of his employment.

As a direct and proximate result of this accident, State Farm and its insured suffered
damages.

WHEREFORE, Plaintiff respectfully requests judgment against Defendant in an amount

to be determined at trial, for attorneys’ fees, costs, interest as provided by law, and for such other
and further relief as the Court deems proper.

RESPECTFULLY SUBMITTED this 21st day of May, 2021.

BECK, PAYNE, FRANK & PIPER, P.C.

s/ Adrian Tilley

Adrian Tilley, #40475

Beck, Payne, Frank & Piper, P.C.
3025 S. Parker Road, Ste. 200
Aurora, CO 80014

Telephone: (303) 750-1567
E-mail: apt@beckpayne.com
Attormey for Plaintiff State farm
